Case: 20-20580     Document: 00516389753        Page: 1    Date Filed: 07/11/2022




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 11, 2022
                                 No. 20-20580
                                                                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                           Plaintiff—Appellee,

                                     versus

   Deangelo Kelley,

                                                       Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-780-1


   Before Jones, Southwick, and Oldham, Circuit Judges.
   Edith H. Jones, Circuit Judge:
         Appellant Deangelo Kelley challenges the district court’s 1) denial of
   his motion to dismiss under the Speedy Trial Act, 2) imposition of a
   sentencing enhancement for reckless endangerment, and 3) adoption of the
   Presentence Investigation Report (“PSR”) that treated two of his prior
   convictions as crimes of violence. We reject the first two grounds but must
   vacate and remand for resentencing in light of Borden v. United States,
   141 S. Ct. 1817 (2021), and United States v. Bates, 24 F.4th 1017 (5th Cir.
   2022) (per curiam).
Case: 20-20580        Document: 00516389753              Page: 2      Date Filed: 07/11/2022




                                         No. 20-20580


                                  I. BACKGROUND
           Kelley fled from Houston Police Department (“HPD”) officers on
   April 6, 2019 after they stopped a vehicle in which he was a passenger. Kelley
   discharged his firearm while in flight, but the round struck the ground
   without causing any damage or harm to others. 1 The discharged round did,
   however, cause officers to retreat and enlist the services of a canine and a
   helicopter. While continuing the search for Kelley, an officer recovered “a
   Glock 17 9 mm handgun with an extended magazine containing 21 bullets
   attached.” 2 Officers later discovered Kelley hiding in a tree and arrested
   him. Kelley conveyed that “he was trying to get away from officers because
   he did not want to go back to jail[,]” 3 and that “he did not intend to shoot
   officers[.]” He supposedly “just ‘wanted to get rid of the gun.’”
           The day after Kelley’s arrest, “the Harris County District Attorney’s
   Office, Intake Division, accepted charges for Evading on Foot (Second) and
   Felon in Possession of a Weapon.” On April 11, 2019, an HPD task force
   officer (“TFO”) sent the offense report to an Assistant United States
   Attorney. The AUSA then requested a firearm nexus report on April 15th.
   That same day, the TFO entreated the Harris County Assistant District


           1
            Kelley “had a large hole in the front of his pants leg with a small burn mark just
   above his right knee.” Officers surmised that Kelley may have “fired the round while the
   weapon was still in his waistband.”
           2
            Kelley initially claimed that he “bought the gun from a person at an apartment
   complex for $300 shortly after he was released from prison.” But he apparently stole it
   from a vehicle in March 2019.
           3
            Kelley previously pleaded guilty to two counts of attempted aggravated assault on
   public servants and sustained felony convictions as a result. He later served a three-year
   sentence following the revocation of his probation. Kelley had also been convicted of the
   unauthorized use of a vehicle, another felony under Texas law. Kelley admitted to knowing
   he was a felon at the time of his evasion. And his rap sheet, as discussed below, reveals
   many more interactions with law enforcement.




                                               2
Case: 20-20580        Document: 00516389753             Page: 3      Date Filed: 07/11/2022




                                        No. 20-20580


   Attorney (“ADA”) to “hold off on making a deal[]” with Kelley because the
   AUSA “agreed to take this.” 4 Kelley had posted a $10,000 bond for his felon
   in possession charge and a $5,000 bond for his evading arrest charge on April
   11th. But he remained in Harris County custody until April 23rd “because
   of a motion to revoke parole on a prior conviction.” On April 29th, the TFO
   authored a report stating that AUSA had “accepted this case for
   prosecution.” 5
           Kelley appeared in the Harris County 180th Criminal District Court
   on April 30th, May 23rd, and June 25th. The court granted extensions
   during the first two appearances to allow Kelley to retain counsel before
   finally appointing counsel at the final hearing. On June 27th, Harris County
   returned separate indictments against Kelley for unlawfully possessing a
   firearm and evading arrest. On August 14th, the TFO forwarded the AUSA
   a firearm nexus report prepared by a special agent with The Bureau of
   Alcohol, Tobacco, Firearms, and Explosives (“ATF”). 6 The TFO also
   requested “all body camera video associated with this case” that same day.




           4
           The ADA also responded that same day: “Already have the hold on it, just let
   me know when she indicts please.”
           5
             Another HPD officer authored a report five days earlier that stated, “Kelley’s
   criminal record does meet the requirements for federal prosecution and will be referred to
   [an] ATF Special Agent . . . for follow-up.” (bold in original).
           6
             The ATF agent completed the report on August 12th. It revealed that the gun
   “was manufactured in Austria and had, therefore, traveled in and affected interstate
   commerce.” That provenance gave rise to the later federal charge. The district court
   noted that “[t]here [was] no explanation by either side as to why the report was requested
   in April and was still not available for review [until] August.” The only post-request
   communication between the AUSA and TFO appears to have occurred on August 9th
   when the AUSA “followed up with [the] TFO . . .concerning whether the nexus report has
   been completed.”




                                               3
Case: 20-20580        Document: 00516389753             Page: 4      Date Filed: 07/11/2022




                                        No. 20-20580


           Kelley was separately charged on August 14, 2019 with Burglary of a
   Motor Vehicle in Harris County Criminal Court at Law 9. 7 The next day,
   Kelley appeared in the 180th Criminal District Court on the evading arrest
   and felon in possession charges, and both counsel “requested further time to
   review discovery[.]” The court reset the hearing and ordered Kelley to
   appear on October 10, 2019. During the interim, the TFO obtained the body
   camera video associated with Kelley’s arrest in this case on August 21st and
   gave it to the AUSA on September 11th.
           The AUSA then consulted with TFO on October 9, 2019 “concerning
   a date for Grand Jury.” That same day, the Fort Bend County, Texas Sheriff
   arrested Kelley and charged him with evading arrest or detention with a
   vehicle. 8 The Sheriff held Kelley without bond on the felon in possession
   charge, preventing Kelley from attending his October 10th hearing before the
   180th Criminal District Court. Harris County then immediately issued arrest
   warrants for Kelley based on the pending felon in possession and evasion
   charges from the April 2019 arrest and the burglary of a motor vehicle charge
   from the August 2019 arrest.




           7
             The district court did not directly address this charge in its order denying the
   motion to dismiss as discussed below. It arose after a witness observed Kelley allegedly
   stealing a jackhammer from a construction worker’s van and recorded his license plate
   number. Kelley (or someone else driving his car) also allegedly burgled at least one other
   work truck and stole a cell phone. These charges are still pending.
           8
             These charges are still pending and are unrelated to this case. The government
   represented that Kelley was “arrested and charged with Felon in Possession and Evading
   Arrest (Second Offender) in Ft. Bend County, Texas.” But the district court located the
   indictment and surmised that it appeared “to allege an evading arrest offense as opposed
   to a gun charge.” And the PSR states that “on October 19, 2019, [Kelley] used a motor
   vehicle to flee from an officer who was attempting to lawfully arrest or detain [him].”




                                               4
Case: 20-20580       Document: 00516389753             Page: 5      Date Filed: 07/11/2022




                                        No. 20-20580


          A federal grand jury indicted Kelley on October 24, 2019 for having
   been a felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1),
   924(a)(2). The federal government then applied for a writ of habeas corpus ad
   prosequendum on December 19, 2019, requesting the court to order the
   United States Marshal to produce Kelley for an initial appearance on January
   2, 2020. Kelley appeared in federal court on that date as ordered.
          Kelley moved to dismiss the indictment on January 27, 2020, arguing
   that the government violated the Speedy Trial Act, 18 U.S.C. § 3161(b). He
   specifically contended that “actions taken by the state officials amounted to
   a ruse to detain him for later federal prosecution.” The district court held an
   evidentiary hearing on February 24th and took the motion under advisement.
   Before ruling, the court held another hearing on March 2nd where it
   continued the case and clarified that it was “not counting any continuance
   time against the government other than any delay that may [have] already
   occurred up to this date.” The court then denied the motion to dismiss on
   April 14th, finding that Kelley failed to show that the impending federal
   weapons charge “was ‘the’ or even ‘a’ primary [motivation for holding him]
   and [did] not prove[that] his ‘detention’ by state officials was a ruse.”
          The district court conducted a bench trial on August 13, 2020 and
   found Kelley guilty of possessing a firearm that travelled in interstate
   commerce despite having been previously convicted of a felony. Kelley did
   not contest any facts and “stipulate[d] to everything.” The United States
   Probation Office then produced an initial PSR on October 1, 2020. Kelley
   raised several objections, and the Probation Office issued an amended final
   PSR as a result. The Probation Office then filed several addenda to the PSR,
   resulting in a total offense level of 27, a criminal history category of V, 9 and a


          9
             Kelley previously pled guilty to two counts of attempted aggravated assault on
   public servants, one count of unauthorized use of a motor vehicle, two counts of evading




                                              5
Case: 20-20580        Document: 00516389753              Page: 6      Date Filed: 07/11/2022




                                         No. 20-20580


   guideline imprisonment range of 120 months. 10 Pertinent here, the PSR
   enhanced the base offense by four levels under U.S.S.G. § 2K2.1(b)(6)(B)
   because Kelley “used or possessed [a] firearm or ammunition in connection
   with another felony offense, to wit: evading arrest or detention.” It further
   enhanced the base offense by two levels under U.S.S.G. § 3C1.2 because
   Kelley “recklessly created a substantial risk of death or serious bodily injury
   to another person in the course of fleeing from a law enforcement officer[.]”
           The district court held a sentencing hearing on November 5, 2020 and
   sustained Kelley’s objection to the four-level enhancement under USSG
   § 2K2.1(b)(6)(B), resulting in a total offense level of 23, because Kelley did
   not use his firearm to facilitate the felony at issue. But the court overruled
   Kelley’s second objection after finding that Kelley had “the reckless mindset
   trying to escape officers like he did with the discharge of the
   gun[,] . . . .[because] not only could it have injured Mr. Kelley or the officers,
   it could have injured some innocent person . . . walking down the street.”
   The court adopted the PSR aside from the single objection it sustained. The
   court then sentenced Kelley to 84 months of imprisonment and three years




   arrest on separate occasions, two counts of unlawfully carrying a weapon on separate
   occasions, two counts of giving false information to an officer on separate occasions, and
   one count of possessing marijuana and one count of possessing a controlled substance on
   the same occasion. The PSR calculated a base offense level of 22, pursuant to USSG
   § 2K2.1(a)(3), because Kelley’s offense involved a semiautomatic firearm capable of
   accepting a large-capacity magazine, and his prior attempted aggravated assault convictions
   were considered crimes of violence. Without prior crime of violence convictions, the base
   offense level would have been 20 under USSG § 2K2.1(a)(4). This two-level disparity is
   the subject of the third issue on appeal.
           10
              The guideline imprisonment range was 120 months to 150 months, but the
   statutorily authorized maximum sentence of 10 years was less than the maximum of the
   guideline range.




                                               6
Case: 20-20580       Document: 00516389753             Page: 7     Date Filed: 07/11/2022




                                       No. 20-20580


   of supervised release. 11 This sentence was in accord with the Probation
   Office’s recommendation. Kelley timely appealed both his conviction and
   sentence.
                          II. STANDARD OF REVIEW
          This court “review[s] the district court’s factual findings regarding a
   Speedy Trial Act motion for clear error and its legal conclusions de novo.”
   United States v. De La Peña-Juarez, 214 F.3d 594, 597 (5th Cir. 2000)
   (citation omitted). It similarly “review[s] a district court’s interpretation of
   the Sentencing Guidelines de novo and its factual findings for clear error.”
   United States v. Barry, 978 F.3d 214, 217 (5th Cir. 2020) (citation omitted).
   Federal Rule of Criminal Procedure 52(b) otherwise affords this court
   discretion to correct unpreserved plain errors.             Such discretion may,
   however, only be exercised upon “a showing of (1) an error (2) that is clear
   or obvious, (3) that affects substantial rights, and (4) that seriously affects the
   fairness, integrity, or public reputation of judicial proceedings.” United
   States v. Nava, 762 F.3d 451, 452 (5th Cir. 2014) (citations omitted).
   Satisfying each requirement is difficult. Id. (quotation omitted).
                                 III. DISCUSSION
          As initially noted, Kelley contends that the district court erred by
   denying his motion to dismiss the indictment for a violation of the Speedy
   Trial Act. Regarding his sentence, Kelley challenges the obstruction of
   justice enhancement for reckless endangerment, and he maintains that the
   district court erred by treating his two previous attempted aggravated assault
   convictions as crimes of violence. We address these in turn.




          11
             The government requested a sentence at the “high-end” of the guidelines while
   Kelley sought downward variance and a sentence of 57 months.




                                             7
Case: 20-20580      Document: 00516389753          Page: 8    Date Filed: 07/11/2022




                                    No. 20-20580


                                         A.
          The district court, while acknowledging “a level of cooperation
   between state officials and the United States Attorney’s Office, . . . [did] not
   find [that] the State’s primary purpose in holding Kelley was to allow federal
   authorities time to indict him.” It therefore denied Kelley’s motion to
   dismiss his indictment for violating the Speedy Trial Act. Kelley contends
   that “the state proceedings were a mere ruse to hold him pending federal
   prosecution.”
          The Speedy Trial Act provides in relevant part that:
          Any information or indictment charging an individual with the
          commission of an offense shall be filed within thirty days from
          the date on which such individual was arrested or served with
          a summons in connection with such charges. If an individual
          has been charged with a felony in a district in which no grand
          jury has been in session during such thirty-day period, the
          period of time for filing of the indictment shall be extended an
          additional thirty days.
   18 U.S.C. § 3161(b). If a suspect is not indicted within the time required by
   § 3161(b) as extended (if appropriate) by § 3161(h), then the government
   must “dismiss[] or otherwise drop[]” the charges against him. 18 U.S.C.
   § 3162(a).
          “The Speedy Trial Act does not begin to run when the defendant is
   arrested by state authorities on state charges, nor does it begin when a federal
   detainer is lodged with state authorities.” United States v. Taylor, 814 F.2d
   172, 175 (5th Cir. 1987) (citing United States v. Shahryar, 719 F.2d 1522, 1524
   (11th Cir. 1983)). Rather, an “individual is not arrested under [§] 3161(b)
   until he is taken into custody after a federal arrest for the purpose of
   responding to a federal charge.” United States v. Johnson, 815 F.2d 309, 312
   (5th Cir. 1987) (collecting cases). Thus, “even if state and federal officials




                                          8
Case: 20-20580         Document: 00516389753              Page: 9       Date Filed: 07/11/2022




                                          No. 20-20580


   are cooperating at the time,” an arrest by state officers “does not start the
   running of the 30-day time period.” Taylor, 814 F.2d at 175 (citations
   omitted).
           This court adopted the Ninth Circuit’s “ruse exception” to prevent
   “federal criminal authorities [from] collud[ing] with civil or state officials to
   have those authorities detain a defendant pending federal charges solely for
   the purpose of bypassing the requirements of the Speedy Trial Act.” United
   States v. De La Pena-Juarez, 214 F.3d 594, 598 (5th Cir. 2000), cert. denied,
   531 U.S. 983, 121 S. Ct. 437 (2000) (quoting United States v. Cepeda-Luna,
   989 F.2d 353, 357 (9th Cir. 1993)). But the exception only applies “where
   the defendant demonstrates that the primary or exclusive purpose of the civil
   detention was to hold him for future criminal prosecution.” 12 Id. (citation
   omitted). “[I]f the detaining authorities have a lawful basis for their civil
   detention, a defendant is not entitled to invoke the exception.” Pasillas-
   Castanon, 525 F.3d at 998.
           The district court correctly interpreted the Speedy Trial Act for three
   reasons. First, despite the Harris County ADA’s “hold” on prosecuting
   Kelley and the TFO’s representation that the AUSA had “accepted this case
   for prosecution[,]” 13 “the Harris County state prosecution of Kelley was



           12
              The Tenth Circuit has correctly explained that this inquiry requires the
   defendant to prove bad faith. United States v. Pasillas-Castanon, 525 F.3d 994, 998 n.1 (10th
   Cir. 2008) (citations omitted).
           13
              Kelley primarily bases his argument in favor of dismissal on these
   communications. But the court cannot elevate initial words over subsequent actions to the
   contrary. The actions and reasons detailed above demonstrate that these initial
   communications do not constitute evidence of a ruse. It otherwise bears emphasizing that
   “routine cooperation between local and federal authorities is, by itself, wholly
   unobjectionable: ‘Only by such an interchange of information can society be adequately
   protected against crime.’” United States v. Alvarez-Sanchez, 511 U.S. 350, 360, 114 S. Ct.




                                                9
Case: 20-20580        Document: 00516389753               Page: 10       Date Filed: 07/11/2022




                                          No. 20-20580


   moving forward without the input [from] or coordination [with the] federal
   government.” For example, “Kelley appeared in the Harris County gun case
   [at issue here] four different times[]” between “his April arrest and his
   federal indictment[.]” Kelley himself frustrated and prolonged the Harris
   County prosecution by requesting multiple continuances and then missing a
   hearing after being arrested in Fort Bend County for, once again, evading
   arrest. And Harris County returned separate indictments against Kelley on
   June 27, 2019 for unlawfully possessing a firearm and evading arrest. 14 That,
   as the district court reasoned, “would certainly [have been] superfluous if
   Harris County was holding Kelley merely to effectuate that federal
   prosecution.”
           Second, “[e]ven if the federal government took sole possession over
   the felon-in-possession charge, the Harris County Charge of evading arrest
   would remain.” As the district court found, the latter charge “gave further
   justification for the State of Texas ‘holding’ Kelley.” To be sure, “there
   were two separate indictments and two separate bonds issued in Kelley’s
   Harris County cases[.]” 15 Because Harris County had a lawful basis to


   1599, 1605 (1994) (quoting United States v. Coppola, 281 F.2d 340, 344 (2d Cir. 1960) (en
   banc), aff’d, 365 U.S. 762, 81 S. Ct. 884 (1961)).
           14
              Kelley asserts that “[o]ther than obtaining indictments, the State made no effort
   to proceed with its prosecution.” He even insists that the indictments themselves were
   “part of an elaborate scheme to hold [him] pending federal indictment.” This is nonsense.
   There is nothing more that Harris County could have done to prosecute Kelley besides
   indicting him, and he has only himself to blame for any delay.
           15
               Kelley contends that “[t]he separate indictments were simply a matter of local
   charging practice,” and that “[w]hat mattered for Speedy Trial Act purposes was [his]
   arrest for the same offense regardless of whether there were other charges arising out of the
   same incident.” Local practice or not, what actually mattered was that Harris County had
   a legally cognizable basis to prosecute Kelley that was separate and distinct from any federal
   prosecution. Whether the sperate charge arose out of the same incident does not negate its
   independent force.




                                                10
Case: 20-20580     Document: 00516389753           Page: 11   Date Filed: 07/11/2022




                                    No. 20-20580


   “detain” Kelley that was completely independent of the potential federal
   basis for prosecuting him, the ruse exception to the Speedy Trial Act does
   not apply. See Pasillas-Castanon, 525 F.3d at 998.
          Third, “a State may prosecute a defendant under state law even if the
   Federal Government . . . prosecute[s] him for the same conduct under a
   federal statute[]” and vice versa. Gamble v. United States, 139 S. Ct. 1960,
   1964 (2019). Thus, as the district court explained, “nothing would prevent
   both the state and the federal governments from charging and potentially
   convicting Mr. Kelley for the same crime of felon in possession of a firearm.”
   Indeed, “[t]he Framers split the atom of sovereignty . . . . [by] establishing
   two orders of government, each with its own direct relationship, its own
   privity, its own set of mutual rights and obligations to the people who sustain
   it and are governed by it.” Saenz v. Roe, 526 U.S. 489, 504, n.17, 119 S. Ct.
   1518, 1527 (1999) (quoting U.S. Term Limits, Inc. v. Thornton, 514 U.S. 779,
   838, 115 S. Ct. 1842, 1872 (1995) (Kennedy, J., concurring)). This court
   cannot assume that Harris County acted in bad faith, which Kelley must
   prove, where it had an independent obligation to prosecute Kelley.
          The district court correctly denied Kelley’s motion to dismiss the
   indictment under the Speedy Trial Act.
                                         B.
          Kelley next challenges a two-level enhancement under U.S.S.G.
   § 3C1.2 for reckless endangerment to another person during flight. The
   court found simply that Kelley’s flight and discharge of a weapon could have
   injured him, officers, or others. Kelley argues that the government failed to
   show his reckless intent and failed to prove that his conduct created a
   “substantial risk” of danger to others. The district court’s finding was not
   erroneous, much less clear error.




                                         11
Case: 20-20580        Document: 00516389753              Page: 12       Date Filed: 07/11/2022




                                          No. 20-20580


           As applicable to the reckless endangerment enhancement, U.S.S.G.
   § 3C1.2, a person acts recklessly when he is:
           aware of the risk created by his conduct and the risk was of such
           a nature and degree that to disregard that risk constituted a
           gross deviation from the standard of care that a reasonable
           person would exercise in such a situation.
   U.S.S.G. § 2A1.4, cmt. n.1; U.S.S.G. § 3C1.2, cmt. n.2. The standard of
   appellate review of a reckless endangerment finding is clear error, and the
   district court’s finding will be upheld if the finding is plausible in light of the
   record as a whole. United States v. Gould, 529 F.3d 274, 276 (5th Cir. 2008)
   (citation omitted).
           The finding of “reckless endangerment” here cannot be assailed. A
   reasonable person would not have discarded a pistol with 21 rounds in the
   magazine in a public area while running from police. By doing so, Kelley
   created a number of unjustified risks to himself and others. Luckily, Kelley
   did not harm anyone else, but this court “ha[s] not limited the application of
   the enhancement to situations resulting in actual harm or manifesting
   extremely dangerous conduct by a defendant.” United States v. Jimenez,
   323 F.3d 320, 323 (5th Cir. 2003). In comparable circumstances, we have
   applied the enhancement where a defendant discarded large quantities of
   methamphetamine in public areas. 16               See United States v. Lima-Rivero,




           16
             Kelly relies on United States v. Mukes, 980 F.3d 526 (6th Cir. 2020) to argue that
   merely discarding the firearm in a public place was sufficient to support the enhancement.
   But that case is distinguishable for three reasons. First, there was an unresolved fact issue
   as to whether the suspect discarded his gun before or after taking flight. Id. at 530, 538.
   Kelley, however, undisputedly discarded his pistol while in flight. Second, the gun in
   Mukes “may not have been capable of discharging in its condition[,]” as it “did not
   discharge when it hit the ground.” Id. at 538. Kelley’s pistol, by contrast, did discharge a
   round. Third, in Mukes, “no search was needed to recover the firearm because [he]




                                                12
Case: 20-20580        Document: 00516389753              Page: 13       Date Filed: 07/11/2022




                                          No. 20-20580


   971 F.3d 518, 520 (5th Cir. 2020) (citation omitted). It would make little
   sense to reject the enhancement here. The enhancement is further warranted
   because Kelley actually fired the pistol while officers pursued him. Whether
   he intended to do so is irrelevant because running from officers while holding
   a gun even capable of discharging grossly deviates from the standard of care
   that a reasonable person would exercise. This court therefore applied the
   enhancement in an unpublished decision where the defendant accidentally
   discharged a pistol during his flight before he threw it in a dumpster. United
   States v. Reid, 684 F. App’x 406, 407–08 (5th Cir. 2017). 17 Thus, the
   “reckless endangerment” enhancement was more than plausible in light of
   the record. See Gould, 529 F.3d at 276 (citation omitted).
                                               C.
           The PSR calculated a base offense level of 22 under U.S.S.G.
   § 2K2.1(a)(3) because 1) Kelley’s present offense involved a semi-automatic
   firearm capable of accepting a large-capacity magazine, and 2) he committed
   the offense after serving three years in Texas prison for convictions on two
   counts of attempted aggravated assault on public servants. 18 The district



   dropped it in plain view of the police officers.” Id. at 539. But officers here had to search
   for Kelley’s pistol, which increased the risk to them and others.
           17
              Kelley attempts to distinguish Reid by emphasizing that the defendant there did
   not abandon his firearm at his first opportunity as Kelley supposedly did. Kelly further
   stresses that he, unlike the defendant in Reid, did not threaten officers with his gun. But
   Kelly was reckless in discarding a loaded, operable firearm in a public place. The defendant
   in Reid at least threw his gun in a dumpster where it would pose a lesser risk. That Kelley
   purportedly discarded his gun at the first opportunity is irrelevant at best and further
   demonstrates his recklessness at worst. Moreover, an officer saw Kelley reach for the gun
   in his waistband when it discharged, and officers then had to call for backup. Thus, even
   though Kelley did not directly threaten officers, his conduct demonstrably put them at risk.
           18
             Kelley also emphasizes that the classification of the second conviction as a crime
   of violence resulted in the assessment of additional criminal history point. See USSG
   § 4A1.1(e). The PSR should have, according to Kelley, only assessed points for a single




                                                13
Case: 20-20580       Document: 00516389753             Page: 14      Date Filed: 07/11/2022




                                        No. 20-20580


   court adopted this application and calculation without objection. Kelley now
   argues for the first time on appeal that the district court erred by doing so
   because his convictions for attempted aggravated assault were not crimes of
   violence.
          U.S.S.G. § 2K2.1(a)(3) provides for a base offense level of 22 if:
          (A) the offense involved a (i) semiautomatic firearm that is
          capable of accepting a large capacity magazine; or (ii) firearm
          that is described in 26 U.S.C. § 5845(a); and (B) the defendant
          committed any part of the instant offense subsequent to
          sustaining one felony conviction of either a crime of violence or
          a controlled substance offense[.]
   A crime of violence constitutes “any offense under federal or state law,
   punishable by imprisonment for a term exceeding one year, that [either:]”
          o has as an element the use, attempted use, or threatened use
            of physical force against the person of another, or
          o is murder, voluntary manslaughter, kidnapping, aggravated
            assault, a forcible sex offense, robbery, arson, extortion, or
            the use or unlawful possession of a firearm described in 26
            U.S.C. § 5845(a) or explosive material as defined in 18
            U.S.C. § 841(c).
   U.S.S.G. § 2K2.1, cmt. n.1; U.S.S.G. § 4B1.2(a). Such crimes of violence
   also “include the offenses of aiding and abetting, conspiring, and attempting
   to commit such offenses.” U.S.S.G. § 4B1.2, cmt. n.1.




   sentence because he “was charged in the same indictment with the two offenses and he was
   convicted and sentenced on the same day[.]” See USSG § 4A1.2(a)(2).




                                             14
Case: 20-20580        Document: 00516389753              Page: 15       Date Filed: 07/11/2022




                                         No. 20-20580


           This court previously held that assault on a public servant in violation
   of Tex. Pen. Code § 22.01(b)(1) is a crime of violence. United States v.
   Anderson, 559 F.3d 348, 354-56 (5th Cir.), cert. denied, 129 S. Ct. 2814 (2009).
   The Supreme Court has, however, since held that “an offense requiring the
   ‘use of physical force against the person of another’ does not include offenses
   with a mens rea of recklessness.” United States v. Gomez-Gomez, 23 F.4th 575,
   577 (5th Cir. 2022) (quoting Borden v. United States, 141 S. Ct. 1817, 1821-22,
   1825 (2021) 141 S. Ct. at 1821–22, 1825 (Kagan, J., writing for four justices);
   id. at 1835 (Thomas, J., concurring only in the judgment)). As a result, we
   must “interpret U.S.S.G. § 4B1.2(a)(1) . . . to . . . exclude crimes that can be
   committed negligently or recklessly from the definition of ‘crime of
   violence.’” United States v. Garner, 28 F.4th 678, 682 (5th Cir. 2022) (citing
   United States v. Greer, 20 F.4th 1071, 1075 (5th Cir. 2021)). And the Texas
   assault statue “includes three indivisible mental states, one of which is
   recklessness.” Gomez-Gomez, 23 F.4th at 577 (citing Tex. Penal Code
   § 22.01(a)(1) (defining “[a]ssault” as “intentionally, knowingly, or
   recklessly caus[ing] bodily injury to another”); Gomez-Perez v. Lynch,
   829 F.3d 323, 326-28 (5th Cir. 2016) (holding that the three alternative
   mental states in § 22.01(a)(1) are indivisible)).
           The application of U.S.S.G. § 2K2.1(a)(3) was plainly wrong. 19
   “[B]ecause Texas assault of a public servant can be committed recklessly,
   [Kelley did] not commit[] a crime of violence as defined by the Sentencing




           19
              By finding plain error, the court casts no aspersions on the district court’s
   decision to adopt the PSR’s application of U.S.S.G. § 2K2.1(a)(3). Neither the Probation
   Office nor the district court had the benefit of Borden or this court’s subsequent decisions
   interpreting it. Indeed, Kelley himself did not even object to applying § 2K2.1(a)(3). The
   district court acted correctly under the prevailing law at the time.




                                               15
Case: 20-20580        Document: 00516389753              Page: 16       Date Filed: 07/11/2022




                                          No. 20-20580


   Guidelines[] . . . .” 20 United States v. Bates, 24 F.4th 1017, 1019 (5th Cir.
   2022) (per curiam); see also Greer, 20 F.4th at 1075 (5th Cir. 2021). It is plain,
   post-Borden, that applying § 2K2.1(a)(3) to the convictions at issue was in
   error. 21 See Nava, 762 F.3d at 452 (5th Cir. 2014) (citations omitted).
           Applying § 2K2.1(a)(3) also affected Kelley’s substantial rights and
   seriously affected the fairness, integrity, and public reputation of judicial
   proceedings. Without the two qualifying prior convictions for crimes of
   violence, Kelley maintains that his base offense level would drop from 22 to
   20 under § 2K2.1(a)(4)(B), and that he would receive at least one less
   criminal history point, which would result in a criminal history category of
   IV. 22 USSG §§ 4A1.1(e), 4A1.2(a)(2). This court takes no position on the
   ultimate guidelines calculation on remand, or on what the district court
   should do in resentencing, but a base offense level of 20 and a criminal history
   category of IV could yield a guidelines range of 51 to 63 months of
   imprisonment under the U.S.S.G. Sentencing Table. Kelley is serving an 84-
   month sentence, nearly 20 months longer than the high end of his proffered
   alternative guidelines range. That disparity is enough to demonstrate an


           20
             The government has also conceded in at least one other case that a conviction
   under Tex. Pen. Code § 22.01(a)(1) “cannot constitute a crime of violence.” See
   United States v. Sosa, 2022 WL 832242, at *1 (5th Cir. Mar. 21, 2022) (per curiam).
           21
             The government cites no post-Borden decision to the contrary and devotes only
   three paragraphs to refuting the presence of plain error here. In fact, the government
   ignored Borden entirely despite Kelley’s reliance on the decision.
           22
              The PSR calculated a criminal history score of 10, which resulted in a criminal
   history category of V. A criminal history score of 9 would, however, seemingly result in a
   criminal history category of IV, according to the U.S.S.G. Sentencing Table. The
   government inexplicably does not address the third and fourth prongs of plain error review,
   much less even attempt to refute Kelley’s alternative base offense level and criminal history
   category calculations that yield a vastly different guidelines range. The court would have
   benefitted from such briefing because if the imposed sentence remained within the new
   guidelines range, Kelley would have suffered no prejudice.




                                                16
Case: 20-20580        Document: 00516389753                Page: 17        Date Filed: 07/11/2022




                                           No. 20-20580


   effect on substantial rights. 23 See Nava, 762 F.3d at 452 (5th Cir. 2014)
   (citations omitted). In addition, we are required to hold that a plain error of
   this sort violates the fourth prong of plain error analysis. Rosales-Mireles v.
   United States, 138 S. Ct. 1897, 1911 (2018). Accordingly, this court must
   vacate Kelley’s sentence and remand for resentencing.
                                     IV. CONCLUSION
            Kelley’s sentence is VACATED, and the case is REMANDED for
   resentencing on the basis explained above.




           23
             Unlike in other similar cases, this court cannot affirm on the basis that the district
   court would have imposed the same sentence regardless of any errors in calculating the
   guidelines range. See United States v. Bomar, 2022 WL 964211, at *1 (5th Cir. Mar. 30,
   2022) (per curiam). The district court’s sentencing colloquy did not include any specific
   reasoning for imposing an 84-month sentence of imprisonment, much less suggest that it
   would have imposed the same sentence regardless of the guidelines range. The only
   relevant commentary regarding the term of imprisonment included the following remarks:
   “I’m not downwardly departing. I do not find that this case is outside of the heartland and
   I’m also not downwardly departing because of the number of arrests and convictions that
   the defendant has been involved with weapons.” Those remarks do not permit affirmance
   based on harmless error. But, again, the district court remains free to reach whatever
   guidelines calculation it deems appropriate on remand; it merely cannot apply U.S.S.G.
   § 2K2.1(a)(3).




                                                 17
Case: 20-20580     Document: 00516389753            Page: 18   Date Filed: 07/11/2022




                                     No. 20-20580


   Andrew S. Oldham, Circuit Judge, concurring in the judgment:
          The court vacates Kelley’s sentence and remands on the ground that
   the district court made a plain Guidelines error. See Fed. R. Crim. P.
   52(b). Precedent obligates us to do that, so I concur. But this is another
   circumstance where it’s hard to identify an “error,” much less a “plain”
   one. See United States v. del Carpio Frescas, 932 F.3d 324, 333–44 (5th Cir.
   2019) (Oldham, J., concurring).
          Let’s start with how plain error works. It’s well-settled that “[a]n
   error is not plain under current law if a defendant’s theory requires the
   extension of precedent.” United States v. Trejo, 610 F.3d 308, 319 (5th Cir.
   2010) (quotation omitted). So suppose at T 1, the time of the district court’s
   ruling, the law was unsettled. Ruling for the defendant on the relevant issue
   would’ve required extending existing precedents. Then at T2, when we
   decide the appeal, the law remains unsettled. Result? Any error isn’t plain
   because the “defendant’s theory requires the extension of precedent.” Ibid.
   (quotation omitted); see Henderson v. United States, 568 U.S. 266, 278 (2013)
   (“Rule 52(b)’s requirement that an error be ‘plain’ means that lower court
   decisions that are questionable but not plainly wrong (at time of trial or at
   time of appeal) fall outside the Rule’s scope.” (alteration omitted)). We have
   I-don’t-know-how-many precedents holding as much. See, e.g., United States
   v. Cabello, --- F.4th ---, 2022 WL 1421400, at *7–8 (5th Cir. May 5, 2022)
   (collecting a small handful).
          Now take today’s case. In 2020, the district court sentenced Kelley.
   At that T1*, the law wasn’t unsettled. Rather, “the district court acted
   correctly under the prevailing law at the time.” Ante, at 15 n.19. The district
   court relied on United States v. Anderson, 559 F.3d 348 (5th Cir.), cert. denied,
   129 S. Ct. 2814 (2009), for the proposition that Texas assault on a public
   servant is a crime of violence, see ante, at 15. You might think that’s the end




                                          18
Case: 20-20580      Document: 00516389753            Page: 19     Date Filed: 07/11/2022




                                      No. 20-20580


   of the plain-error inquiry. After all, the whole point of the plain-error doctrine
   is to ask whether the law was so settled at time T 1* that the district court
   should’ve noticed the error sua sponte—without needing the benefit of an
   objection from anyone.
          But alas. “According to the Supreme Court . . . a district judge’s
   decision that was plainly correct at the time it was made can be plainly wrong
   at the time of appeal.” del Carpio Frescas, 932 F.3d at 341 (Oldham, J.,
   concurring) (citing Johnson v. United States, 520 U.S. 461, 467–68 (1997)).
   Here, that means what the district court did at T 1* is irrelevant. What
   matters is that, at the later time T2*, after the district court’s ruling and
   before this appeal, the Supreme Court decided Borden v. United States,
   141 S. Ct. 1817 (2021). That changed the law and somehow rendered the
   district judge’s decision—which was plainly right at T 1*—retroactively
   plainly wrong.
          Hold on, you might say. Isn’t this just the ordinary rule that a legal
   change applies to all cases that are pending on the day of the change? Well,
   yes and no. Yes, it’s true that newly announced decisions apply to cases
   pending on direct appeal. See Griffith v. Kentucky, 479 U.S. 314, 322 (1987).
   But no, a litigant ordinarily can’t fail to preserve an issue at trial and then undo
   that forfeiture by pointing out that the law later changed. See, e.g., Gezu v.
   Charter Commc’ns, 17 F.4th 547, 555 (5th Cir. 2021) (holding, “a party
   forfeits an argument by failing to raise it in the first instance in the district
   court,” without giving any exception for instances of legal change (quotation
   omitted)).
          And that’s what makes all of this so odd. When it comes to the first
   two plain-error prongs, precedent constrains us to treat the forfeiting
   defendant and the preserving defendant identically in situations like this. That
   result turns Rule 52 on its head, because the whole point of that rule is to treat




                                           19
Case: 20-20580      Document: 00516389753            Page: 20    Date Filed: 07/11/2022




                                      No. 20-20580


   them differently. And this is particularly head-scratching from the
   perspective of the conscientious district judge. Because remember, that judge
   got it exactly right at time T 1*. So the only way for that judge to avoid reversal
   at time T2* is to (A) have the powers of Nostradamus at time T 1*, (B) defy
   then-controlling precedent, and (C) do all of it sua sponte, without the benefit
   of an objection from anyone.




                                           20